Opinion by
Tilson, J.
It was found that the merchandise is a refuse thrown off or dropped from the machine in a manufacturing process. On the authority of Willits v. United States (11 C. C. P. A. 499, T. D. 39657), Harley v. United States (14 id. 112, T. D. 41644), Masson v. United States (15 id. 78, T. D. 42157), Eastman Kodak Co. v. United States (26 id. 315, C. A. D. 34), and Abstract 41389 the claim as waste at 10 percent under paragraph 1555 was sustained. Abstract 15381 (T. D. 28160) distinguished.